Citation Nr: 1758536	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1969 to November 1973.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2016, the Board issued a decision that denied service connection for post-traumatic stress disorder (PTSD).  The Veteran appealed the decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  The matter was partially remanded by the Court, and it has been returned to the Board.

While the record does not reflect that the Veteran has a diagnosis for PTSD, he has been diagnosed with depression and anxiety, not otherwise specified.  The Court has held that when a veteran claims service connection, he or she is not claiming service connection for a specific diagnosis but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the Board has recharacterized the issue on the title page as an acquired psychiatric disorder, to include anxiety and depression.    

With regard to the Veteran's claim for skin cancer, the October 2016 VA examiner indicated that the Veteran does not have a diagnosis for skin cancer.  As he does have a diagnosis for a skin condition, the Board has recharacterized this issue on the title page as well.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

While further remand is regrettable, the Board finds that further development is necessary to adjudicate the claims on appeal.

Acquired Psychiatric Disorder

In a September 2016 decision, the Board denied service connection for lack of a diagnosis of PTSD.  In the April 2017 CAVC remand, the Court held that the Board should consider whether the Veteran was entitled to benefits for depression and anxiety, distinct mental disorders he has been diagnosed with, or whether these diagnoses should have been considered to determine the nature of the Veteran's current condition relative to the claim he submitted.

The Veteran most recently underwent a VA mental health examination in March 2015, in which the VA examiner indicated that the Veteran does not meet the requirements for a PTSD diagnosis.  As to other mental disorders diagnosed, the examiner only indicated a diagnosis for alcohol abuse.  However, the Board notes that a November 2012 mental health treatment plan from Beaver CBOC indicates diagnoses of depression, anxiety disorder (not otherwise specified), and alcohol dependence in partial remission.  Additionally, the March 2015 VA examiner indicated symptoms of depression and anxiety as to the diagnosis provided for VA rating purposes.  The Veteran has also reported symptoms of depressed mood and irritability in his assessments for depression, anxiety, and PTSD.  As such, the Board finds that the symptoms for the Veteran's diagnosed depression and anxiety are related to the claim on appeal.  

However, there is no medical opinion of record addressing whether the anxiety and depression diagnoses are related to the Veteran's service.  Thus, the appeal must be remanded for an examination and opinion regarding the Veteran's diagnosed psychiatric disorders.



Skin Condition 

The Veteran has alleged that he has skin cancer due to sun exposure during service or in the alternative due to exposure to Agent Orange while in service.  As mentioned in the Introduction, the October 2016 VA examiner indicated that the Veteran does not have a diagnosis for skin cancer.  The examiner explained that the precancerous skin condition diagnosed and biopsied as actinic keratosis, acantholytic type with associated lichenoid dermal infiltrate is a precancerous lesion and is not cancerous yet.  The examiner indicated there is no active skin cancer diagnosis documented in the Veteran's lifetime.

The October 2016 VA examiner provided an adequate opinion that the Veteran's current skin condition is less likely than not related to sun exposure in service.  However, the Board does not find the examiner's rationale as to Agent Orange exposure adequate.  The examiner provided a negative nexus opinion and reasoned that the Veteran's skin biopsy condition is not a presumptive condition for Agent Orange herbicide exposure.  While the examiner is correct, the rationale is not sufficient.  

Having served in Vietnam during the applicable time period, the Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.309(e) lists the diseases covered by the regulation.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The Board notes that 38 C.F.R. § 3.309(e) specifically lists those diseases covered by the provision, and the list does not include actinic keratosis.  Thus, as the October 2016 VA examiner correctly stated, a connection between the Veteran's skin condition and herbicide exposure cannot be presumed.  However, service connection could be established on a direct basis.  As such, the Board finds that an addendum opinion is necessary as to whether there is any relation between the Veteran's diagnosis of actinic keratosis and herbicide exposure, to include Agent Orange.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that the Board may have a duty to seek clarification of unclear or insufficient medical opinions).  Of importance, that the Veteran's skin condition is not a presumptive condition relating to Agent Orange does not suffice as a rationale regarding direct service connection.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination to assess the nature and etiology of any psychiatric disorders other than PTSD, to include anxiety and depression.  

For each opinion requested in this remand, the claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

Regarding the Veteran's acquired psychiatric disorder, the examiner is asked to identify any psychiatric disorder(s) in the record, to include anxiety and depression, and provide an opinion as to whether each disorder is at least as likely as not (a 50 percent or greater probability) caused by or otherwise related to the Veteran's active service

2.  Return the claims file, to include a copy of this remand, to the October 2016 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's skin condition and any relation to herbicide exposure, to include Agent Orange.

The examiner is asked to provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin condition is related to exposure to Agent Orange or other herbicides.

(b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin condition was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's exposure to Agent Orange or other herbicides.    

Each opinion provided must be accompanied by a rationale other than merely stating that the condition is not listed as a presumptive disability for herbicide exposure.   

3.  After completing the above actions, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




